Exhibit 99.1 TSX:JE; NYSE: JE · FOR IMMEDIATE RELEASE PRESS RELEASE Just Energy Reports First Quarter Fiscal 2015 Results Record new customer additions of 441,000, a 21% increase year over year Q1 net customer additions of 127,000 versus net additions of 188,000 for all of F2014 First quarter gross margin increases 16% versus F2014 Base EBITDA increases 46% year over year Base Funds from operations increases 50% year over year Announced sale of National Home Services for $505 million TORONTO, ONTARIO - - August 7, 2014 - - Just Energy Group, Inc. (TSX:JE; NYSE:JE), a competitive retailer of natural gas and electricity, today announced results for its first quarter of fiscal 2015. Key 1Q Highlights: · Record energy customer additions of 441,000 driven by strong Commercial sales, increased 21% from the previous record 364,000 a year earlier. Net additions of 127,000. · Total customer base growth to 4.5 million, increased 5% year over year · Gross Margin of $123.4 million, increased 16% year over year · Base EBITDA from continuing operationsof $30.2 million, increased 46% year over year. · Base funds from continuing operations of $15.6 million, increased 50% year over year. · First quarter results are consistent with the Company’s published guidance range of $163 million to $173 million in fiscal 2014 Base EBITDA from continuing operations. · National Home Services, Just Energy’s water heater and HVAC rental business, was sold in June for $505 million, subject to certain potential adjustments at closing including working capital balances, with closing expected later this year. The net proceeds of the transaction will be applied to reduce Company debt. 1 For the three months ended June 30 Fiscal 2015 Fiscal 2014 % increase (decrease) (Millions of dollars except where indicated and per share amounts) Sales $ $ 13 % Gross margin 16 % Administrative expenses 11 % Selling & marketing expenses 9 % Finance costs 11 % Profitfrom continuing operations ) ) Profit (loss) from discontinued operations ) Profit ) ) Earningsper share from continuing operations - basic ) ) Earningsper share from continuing operations - diluted ) ) Dividends/distributions 1 % Base EBITDA from continuing operations 46 % Base Funds from continuing operations 50 % Payout ratio on Base Funds from continuing operations % % Embedded gross margin - Total customers (RCE's) 5 % Commenting on the quarterly results, Co-CEO Deb Merril stated: “I am very pleased with our financial and operational results during the first quarter, which represents a strong start to our fiscal year. We exceeded our growth and profitability expectations and have laid a solid base for the remainder of fiscal 2015 and beyond. Our 46% Base EBITDA growth and 50% Base Funds from operations growth provide evidence that our business is still growing and generating solid returns. As we’ve said previously, we remain committed to enhancing our balance sheet by reducing our debt levels and refocusing our portfolio towards our core business. During the quarter we executed against this initiative, announcing the sale of NHS, with the intent to utilize the net proceeds from the sale to reduce its debt. We are focused on growing our business through innovative energy products that provide our customers with enhanced value.” Co-CEO James Lewis added: “We saw considerable momentum with net customer additions of 127,000 which compares to 188,000 customers added during all of fiscal 2014. Record new customers signed and strong net customer additions are a very positive trend reflecting a promising market environment for Just Energy’s products. Natural gas price volatility combined with market expectations for higher electricity prices have focused customers on their energy options for the future. Our product suite directly addresses these concerns and market receptivity is the best we have seen in years.” 2 First Quarter Operating Performance The first quarter financial results benefited from the meaningful growth the Company has experienced over the past year and the record number of customer additions signed during the quarter. Adding Customers Customer additions in the first quarter were 441,000, 21% more than the first quarter of fiscal 2014 which was the previous highest total registered in Just Energy’s history. Net additions were 127,000 for the quarter. This was a significant improvement over levels seen in fiscal 2014 when net additions totaled 188,000 for the entire year. The overall customer base grew to 4.5 million, up 5% from a year earlier. New additions were generated from all sales channels led by 276,000 new commercial customers, up 43% from the 193,000 added in the first quarter of fiscal 2013. Consumer additions totaled 165,000, down slightly from 171,000 added in the prior comparable quarter. 3 Customer aggregation April 1, Failed to June 30, % increase June 30, % increase 1 Additions Attrition renew (decrease) (decrease) Consumer Energy Gas ) ) (2
